NRS 34.170; NRS 34.330; Pan v. Eighth Judicial Dist. Court, 120 Nev.
                222, 224, 88 P.3d 840, 841 (2004). Accordingly, we
                            ORDER the petition DENIED.'




                                           A-Lt At..771.1 , C.J.
                                        Hardesty


                       CI.Strw , J.
                Parraguirre



                                                            aitta


                                                               AdeutU f              , J.
                                                           Pickering




                cc: Hon. Kathleen E. Delaney, District Judge
                     Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                     Gordon Silver
                     Eighth District Court Clerk




                      'In light of this order, we vacate our January 8, 2015, order granting
                a temporary stay. We also necessarily deny as moot petitioner's stay
                request, real party in interest's January 23, 2015, motion, and petitioner's
                January 26, 2015, motion.




SUPREME COURT
        OF
     NEVADA                                          2
(0) 1947A